699 N.W.2d 305 (2005)
Qarana
v.
North Pointe Ins. Co.
No. 127488.
Supreme Court of Michigan.
July 22, 2005.
SC: 127488, COA: 244797.
On order of the Court, the application for leave to appeal the October 14, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties shall include among the issues to be addressed at oral argument: (1) whether defendant was required to use "reasonable diligence" in securing the cooperation of the insured; and, if so (2) whether a question of fact existed regarding whether defendant used "reasonable diligence" in securing the cooperation of the insured; (3) whether defendant must establish that it was prejudiced by the insured's noncooperation; and, if so (4) whether a question of fact existed regarding whether defendant was prejudiced by the insured's noncooperation. The parties may *306 file supplemental briefs within 28 days of the date of this order, but they should avoid submitting restatement of arguments made in application papers.